                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-00032-DSC


 JANE DOE,                                        )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 LENOIR-RHYNE UNIVERSITY,                         )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on Defendant’s “Motion Regarding Production of

FERPA Documents or Information” (document #35), as well as the parties’ briefs and exhibits.

       Defendant states that it “received objections from three students to the production of their

information protected under FERPA (the three students notified Defendant of their objections to

the production of their information without explanation or reasoning).” Id. at 2. Defendant “seeks

an order from the Court as to whether to produce information and documents in light of these

objections.” Id. at 1. In any event, the parties agree that production of this information should be

made subject to a protective order. For the reasons stated in Plaintiff’s brief, the Court concludes

that additional notice to the objecting students is not warranted.

       Accordingly, the Motion is granted. Defendant shall produce the subject documents within

ten days of entry of this Order.    In the interim, the parties shall submit a motion for entry of a

consent protective order. If they cannot agree, each party shall submit a proposed order.

       The Clerk is directed to send copies of this Order to counsel of record.

       SO ORDERED.                   Signed: December 20, 2018
